                   Case 7:20-cr-00083-CS Document 16 Filed 10/08/20 Page 1 of 1




                                      CALHOUN 8c LAWRENCE, LLP
                                              ATTORNEYS AT LAW
                                                  81 MAIN STREET
                                                     SUITE 504

                                           WHITE PLAINS, NEW YORK 10601
CLINTON W. CALHOUN, III*                                                                      (914) 946-5900

KERRY A. LAWRENCE**
                                                                                            FAX (9)4) 946-5906

REBECCA R. BROWN**
                                              October 8, 2020
 'ALSO ADMITTED IN VA & DC

••ALSO ADMITTED IN CT




       BY ECF
       Honorable Cathy Seibel
       United States District Judge
       United States Courthouse
       300 Quarropas Street
       White Plains, NY 10601

                Re:     United States v. Maurisio Stewart
                        20 Cr. 83 (CS)

       Dear Judge Seibel:

                I am the attorney for Maurisio Stewart, a defendant in the above-referenced matter,
       appointed pursuant to the Criminal Justice Act. I write requesting that the Court appoint my
       associate, Rebecca Brown, to be compensated nunc pro tunc for work as early as September 24,
       2020, and to continue to assisting me in this case, including reviewing the discovery that the
       Government has produced, engaging in legal research and drafting motions, and assisting in the
       trial of this defendant.

               I am seeking authorization for Ms. Brown to work up to 125 hours on this matter. At the
       conclusion of this case, she will submit a voucher subject to Court approval. I am asking that
       Ms. Brown be approved at a rate of $110/hour, which is a rate typical for associates with her
       level of experience.

             If the foregoing meets with the Court's approval, then I respectfully request that Your
       Honor "So Order" this letter.

                Thank you for your consideration in this matter.               Application granted.

                                              Respectfully submitted,


                                              Kerry A. Lawrence

       /kvm

                                                                                10/8/20
